Affirmed and Majority and Dissenting Opinions filed September 8, 2022.




                                        In The

                     Fourteenth Court of Appeals

                                NO. 14-21-00107-CV

                         CITY OF HOUSTON, Appellant
                                          V.

         RUBEN RODRIGUEZ AND FREDERICK OKON, Appellees

                    On Appeal from the 152nd District Court
                             Harris County, Texas
                       Trial Court Cause No. 2020-16518

                       MAJORITY OPINION

      Ruben Rodriguez and Frederick Okon (together, “Appellees”) were traveling
together in a truck when their vehicle was struck by a police officer engaged in a high-
speed pursuit. Appellees sued the City of Houston and the City filed a motion for
summary judgment, asserting that immunity barred Appellees’ claims. The trial court
denied the City’s summary judgment motion and the City appealed. For the reasons
below, we affirm.



                                           1
                                    BACKGROUND

      In January 2019, Houston Police Department (“HPD”) Officers Richard
Corral and C. Goodman were assisting HPD Vice officers on a prostitution “sting.”
As part of this operation, an undercover detective posing as a prostitute agreed to
engage in sexual intercourse for money with a male suspect driving a red car. The
two planned to meet in a nearby parking lot to complete the transaction. Officers
Corral and Goodman were waiting nearby in a marked HPD patrol vehicle when
another detective participating in the sting told them an arrest was needed and gave
them the suspect’s travel direction. Officer Corral drove to the parking lot.

      As the officers approached the suspect’s vehicle, the suspect drove away.
Officer Corral activated his vehicle’s emergency lights and siren and pursued the
suspect, who did not stop but continued southbound on a Highway 59 service road
at a high rate of speed. Officer Goodman informed dispatch of the pursuit and
relayed the license plate number of the fleeing vehicle. About three minutes into the
chase, dispatch informed the officers that the suspect’s vehicle had been reported
stolen.

      Evading the officers, the suspect drove at high speeds, at one point going the
wrong direction on a Beltway 8 service road. After entering and then exiting a car
dealership parking lot, the suspect abruptly turned right off the access road and onto
a side street. Officer Corral, pursuing closely, attempted to follow. Appellees’ truck
was stopped at a stop sign on the side street waiting to turn onto the access road.
Seeing the truck, Officer Corral attempted to turn wide around the truck by driving
past it, over the curb, and then back onto the side street. As he came off the curb to
the side street, Officer Corral’s patrol car struck Appellees’ truck.

      Appellees sued the City and sought damages for injuries sustained in the collision.
Appellees alleged that the collision was a direct and proximate result of Officer

                                           2
Corral’s negligence in several respects pertaining to the use, operation, and control
of a motor vehicle, for which the City was vicariously liable.

      The City filed a traditional motion for summary judgment challenging the trial
court’s subject matter jurisdiction. Appellees filed a response and an amended
response. The trial court denied the City’s summary judgment motion and the City
filed this interlocutory appeal.          See Tex. Civ. Prac. & Rem. Code Ann.
§ 51.014(a)(8).

                                          ANALYSIS

      In its summary judgment motion, the City asserted two bases to support its
contention that Appellees’ claims are barred by immunity: (1) Officer Corral’s official
immunity1; and (2) the Texas Tort Claim Act’s (“TTCA”) emergency response
exception.2 We analyze each ground separately, beginning with an overview of the
applicable standard of review.

I.    Standard of Review

      We review a summary judgment de novo. Ferguson v. Bldg. Materials Corp. of
Am., 295 S.W.3d 642, 644 (Tex. 2009) (per curiam). We consider all the evidence in
the light most favorable to the nonmovant, crediting evidence favorable to the
nonmovant if a reasonable fact finder could do so, and disregarding contrary evidence
unless a reasonable fact finder could not. See Mack Trucks, Inc. v. Tamez, 206 S.W.3d
572, 582 (Tex. 2006). We must affirm the summary judgment if any of the movant’s
theories presented to the trial court and preserved for appellate review are meritorious.
Provident Life & Accident Ins. Co. v. Knott, 128 S.W.3d 211, 216 (Tex. 2003).



      1
          See Univ. of Houston v. Clark, 38 S.W.3d 578, 580 (Tex. 2000).
      2
          See Tex. Civ. Prac. & Rem. Code Ann. § 101.055(2).

                                               3
       The party seeking a traditional summary judgment has the burden of showing that
there is no genuine issue of material fact and that it is entitled to judgment as a matter of
law. Tex. R. Civ. P. 166a(c); Mann Frankfort Stein & Lipp Advisors, Inc. v. Fielding,
289 S.W.3d 844, 848 (Tex. 2009). A defendant who moves for traditional summary
judgment must conclusively negate at least one essential element of each of the
plaintiff’s causes of action or conclusively establish each element of an affirmative
defense. Frost Nat’l Bank v. Fernandez, 315 S.W.3d 494, 508 (Tex. 2010). “On appeal,
the summary-judgment movant still bears the burden of showing that there is no genuine
issue of material fact and that the movant is entitled to judgment as a matter of law.”
City of Houston v. Jenkins, 363 S.W.3d 808, 814 (Tex. App.—Houston [14th Dist.]
2012, pet. denied).

II.    Official Immunity

       A.     Governing Law

       Political subdivisions of the state — including cities — are entitled to immunity
from suit under the doctrine of governmental immunity. Reata Constr. Corp. v. City of
Dallas, 197 S.W.3d 371, 374 (Tex. 2006). Under this doctrine, the City is not liable for
the torts of its agents or officers unless there is a constitutional or statutory waiver of
immunity. City of Houston v. Collins, 515 S.W.3d 467, 472 (Tex. App.—Houston [14th
Dist.] 2017, no pet.).

       Section 101.021 of the TTCA grants a limited waiver of immunity against a
“governmental unit” for “property damage, personal injury, and death proximately
caused by the wrongful act or omission or the negligence of an employee acting within
his scope of employment if . . . the property damage, personal injury, or death arises
from the operation or use of a motor-driven vehicle or motor-driven equipment; and . . .
the employee would be personally liable to the claimant according to Texas law[.]” Tex.


                                             4
Civ. Prac. & Rem. Code Ann. § 101.021. The City is a governmental unit under this
statute. Id. § 101.001(3)(B).

       Official immunity is an affirmative defense that protects governmental employees
from personal liability. Univ. of Houston v. Clark, 38 S.W.3d 578, 580 (Tex. 2000);
Collins, 515 S.W.3d at 472. If a governmental employee is entitled to official immunity,
then the employee is not “personally liable to the claimant according to Texas law” and
section 101.021’s limited waiver does not apply to the governmental unit. See Tex. Civ.
Prac. & Rem. Code Ann. § 101.021; Collins, 515 S.W.3d at 472.

       A governmental employee is entitled to official immunity for (1) the performance
of discretionary duties, (2) within the scope of the employee’s authority, (3) provided
the employee acted in good faith.3 Tex. Dep’t of Pub. Safety v. Bonilla, 481 S.W.3d 640,
642-43 (Tex. 2015) (per curiam); Collins, 515 S.W.3d at 472. Official immunity is an
affirmative defense and the burden is on the movant to conclusively prove each element
of the defense. Univ. of Houston, 38 S.W.3d at 580; Collins, 515 S.W.3d at 472.
Because we conclude that showing was not made with respect to whether Officer Corral
acted in good faith, we need not address the defense’s other elements.4



       3
          Our dissenting colleague reasons that, because Appellees’ summary judgment response
“addressed only the Tort Claims Act’s emergency exception and did not respond to the City’s
official immunity argument, the City was entitled to summary judgment.” Dissenting Op. at p. 7.
We disagree. “Summary judgments must stand on their own merits.” M.D. Anderson Hosp. &
Tumor Inst. v. Willrich, 28 S.W.3d 22, 23 (Tex. 2000) (per curiam). Therefore, “[t]he nonmovant
has no burden to respond to a summary judgment motion unless the movant conclusively
establishes its cause of action or defense.” Id. Because we conclude that showing was not made
here, Appellees were not required to respond to the City’s official-immunity argument. See id.
        4
          However, we note that these other two elements likely are satisfied under the facts of this
case. The undisputed evidence establishes that Officer Corral was an HPD officer acting within
the scope of his employment. See, e.g., City of Lancaster v. Chambers, 883 S.W.2d 650, 658 (Tex.
1994) (officers were acting within the scope of their authority when “each officer was on duty, in
a squad car, pursuing a suspect”). The evidence also shows that Officer Corral was performing a
discretionary duty. See, e.g., id. at 655 (“[t]he decision to pursue a particular suspect will
fundamentally involve the officer’s discretion”).
                                                 5
       In a police pursuit or emergency response case, an officer acts in good faith if a
reasonably prudent officer under the same or similar circumstances could have believed
that the need for the officer’s actions outweighed a clear risk of harm to the public from
those actions. Telthorster v. Tennell, 92 S.W.3d 457, 465 (Tex. 2002); Gillespie v.
Galveston Cnty. Health Dist., 639 S.W.3d 815, 823 (Tex. App.—Houston [14th Dist.]
2021, no pet.). To satisfy this showing, the City need not prove that all reasonably
prudent officers would have taken the same actions. Gomez v. City of Houston, 587
S.W.3d 891, 897 (Tex. App.—Houston [14th Dist.] 2019, pet. denied) (en banc).
Rather, “the City must prove conclusively that a reasonably prudent officer, under the
same or similar conditions, might have reached the same decision.” Id. (emphasis in
original). That an officer may have been negligent will not defeat good faith; the test of
good faith does not inquire into “what a reasonable person would have done”, but into
“what a reasonable officer could have believed.” Telthorster, 92 S.W.3d at 465; Gomez,
587 S.W.3d at 897.

       Good faith is measured against a standard of objective legal reasonableness,
without regard to the police officer’s subjective state of mind. Wadewitz v. Montgomery,
951 S.W.2d 464, 466 (Tex. 1997). This determination hinges on how a reasonably
prudent officer could have assessed the need to which he was responding versus the risks
of his course of action, based on his perception of the facts at the time of the event.
Gomez, 587 S.W.3d at 897-98.

       In the context of an emergency response, “need” is determined by factors such
as: (1) the seriousness of the crime or accident to which the officer is responding;
(2) whether the officer’s immediate presence is necessary to prevent injury or loss of life
or to apprehend a suspect; and (3) what alternative courses of action, if any, are available
to achieve a comparable result. Id. at 898. The “risk” aspect refers to the countervailing
public safety concerns like: (1) the nature and severity of the harm the officer’s actions

                                             6
could cause (including injuries to bystanders); (2) the likelihood that any harm would
occur; and (3) whether any risk of harm would be clear to a reasonably prudent officer.
Id.

       To warrant summary judgment on official immunity, the defendant’s proof must
sufficiently address these factors. Id. Once the defendant produces competent evidence
of good faith, the defense is established unless the plaintiff shows that no reasonable
person in the officer’s position could have thought the facts justified the officer’s actions.
Collins, 515 S.W.3d at 473; see also Gomez, 587 S.W.3d at 898 (“Only when it has been
determined that the governmental unit met this burden [to establish good faith] does the
court address whether the nonmovant’s evidence raises a genuine issue of material fact
on the issue of good faith.”).

       B.     Evidence

       In his affidavit included with the City’s summary judgment motion, Officer
Corral described the events that transpired during the pursuit:

       4.     . . . Officers were informed by vice undercover officers that the
              suspect attempted to pick up a female vice undercover officer for
              sex for money. My partner and I were attempting to conduct a
              traffic stop for prostitution arrest. As we approached the suspect,
              he began to leave the parking lot, which required immediate
              response on our part. In a split-second decision, Officer
              Goodman and I decided to pursue the suspect, and activated
              emergency lights and siren. The suspect did not stop and instead
              fled out of the parking lot onto Ponderosa Ln. then heading
              southbound on the HWY 59 south service road at a high rate of
              speed. Officer Goodman relayed the information over the air and
              informed dispatch of our vehicle pursuit and gave the license
              plate for the red Mercedes.
       5.     Officer Goodman called the chase over the radio so that I could
              focus on driving as safely as possible during the pursuit. Calling
              the chase over the radio is important for our safety as well as that
              of other motorists. I was trying to stay close enough to the

                                              7
     suspect that he could not get away, but keep enough distance to
     avoid a collision with the suspect, who was driving very
     erratically. Because it was January, it was already dark outside.
     The weather was clear and roads were dry. Because it was a
     Saturday, there were not rush-hour conditions on the freeway,
     and the traffic was light to medium. The suspect was traveling
     at a high rate of speed, weaving in-and-out of traffic. At one
     point, the suspect attempted a u-turn in a u-turn lane underneath
     hwy. 59. Rather than completing that u-turn, he then made a
     right turn down the one-way feeder, briefly traveling opposite the
     flow of traffic. After ensuring there was no oncoming traffic, I
     followed the suspect as he then turned northbound on the service
     road to Beltway 8. He then u-turned again, speeding southbound
     on the northbound service road to Beltway 8 for approximately
     10-15 seconds before pulling into the parking lot of a Subaru
     dealership and looped around the lot.
6.   Approximately 3 minutes into the pursuit, dispatch relayed that
     the vehicle had been reported stolen. At that point, we knew that
     the suspect had committed two felonies and a misdemeanor:
     theft of a motor vehicle, and evading officers with a motor
     vehicle, and solicitation of prostitution. He had also been driving
     in an exceedingly dangerous manner, risking a head-on collision
     by driving the wrong direction down the northbound service road
     to Beltway 8. However, because the suspect had not been
     identified, we lacked sufficient information to discontinue the
     pursuit and arrest the suspect at another time. And because the
     vehicle was stolen, we would not be able to track down the
     suspect through vehicle records.
7.   The suspect attempted to leave the Subaru dealership to turn right
     back onto the northbound Beltway 8 service road. Another
     vehicle was trying to exit the Subaru dealership at the same time.
     The suspect was able to exit the driveway before the other
     vehicle, but I got stuck behind the vehicle. I paused before
     turning right onto the service road and blew my air horn
     repeatedly so that the other vehicle in the driveway and the other
     vehicles on the service road would yield to my emergency
     vehicle. Once I observed the vehicles on the service road stop, I
     proceeded to turn right onto the service road. All this time, my
     emergency lights and siren were still activated.

                                  8
       8.      The suspect made a sudden right turn onto the next street after
               the Subaru dealership, which was Forum West Dr. As I
               attempted to turn east on Forum West Dr., I observed a black
               truck traveling on Forum West Dr. I attempted to avoid striking
               the truck, I then hit the curb due to the brakes not working. Then
               my cruiser struck the bed of the truck.[5] Officer Goodman
               informed dispatch of the accident. Officers also informed
               dispatch that the suspect fled east on Forum West Dr. Although
               the suspect was not caught, units assisting on the call recovered
               the stolen vehicle. The total pursuit lasted less than 10 minutes.
       9.      It is my opinion that my actions in pursuing the fleeing suspect
               in a stolen vehicle who attempted to solicit sex from an uncover
               [sic] officer were both reasonable and proper under the
               circumstances. I considered both the risk of harm to others from
               the suspect[’]s dangerous driving as well as risk of harm to other
               drivers from my driving in pursuit. I believe that a reasonably
               prudent law enforcement officer under the same or similar
               circumstances could have believed that my actions were justified
               based on my perception of the facts at the time and that the need
               to immediately apprehend the evading suspect driving a stolen
               vehicle after attempting to solicit sex from an undercover officer
               outweighed my minimal risk of harm to others from my own
               driving.
The City also submitted an affidavit from HPD Sergeant Kelly Li, Jr., who had been
employed as an HPD officer for more than 13 years and had “been involved in dozens
of high-speed chases.” Sergeant Li’s affidavit recounts a version of events similar to
those detailed by Officer Corral.

       Continuing on, Sergeant Li states that his opinions in the affidavit are based on
his skill, knowledge, experience, training, and education as a police officer; his
conversations with Officer Corral; his review of Officer Corral’s body camera footage;
and his evaluation of the events and circumstances of the collision. Sergeant Li states


       5
         In their live pleading, Appellees alleged that Rodriguez’s truck was stopped at a stop sign
when Officer Corral attempted the right turn onto Forum West Road and struck Rodriguez’s truck.
These allegations are not disputed and, for purposes of this appeal, we accept them as true.
                                                 9
that Officer Corral “was reacting to an emergency situation” which “involved split-
second decision-making.” Sergeant Li opines that Officer Corral’s actions were
“justified and reasonable” in light of the need to pursue the suspect and the risk of harm
to other drivers. Ultimately, Sergeant Li concludes that “another reasonably prudent law
enforcement officer, including [him]self, under the same or similar circumstances could
have believed that the need to pursue the fleeing suspect in a stolen vehicle who
attempted to solicit sex from an undercover officer outweighed any minimal risk of harm
to others.”

       Unlike Officer Corral’s affidavit, Sergeant Li’s affidavit does not mention that
the brakes on Officer Corral’s car were “not working” or how this factor affected his
risks versus needs analysis.

       C.       Application

       Considering the City’s evidence in the light most favorable to Appellees, we
conclude the City did not conclusively prove the element of good faith as necessary to
warrant summary judgment on its official immunity affirmative defense. See Univ. of
Houston, 38 S.W.3d at 580; Collins, 515 S.W.3d at 472.

       Our decision relies primarily on the facts recounted in Officer Corral’s affidavit.
Describing the “need” for the high-speed pursuit, Officer Corral points to the following:
the suspect was driving erratically at a high rate of speed; the suspect had committed
several offenses, including theft of a motor vehicle, evading officers with a motor
vehicle, and solicitation of prostitution; and the suspect had not been identified and the
vehicle had been stolen, both of which would hinder attempts to arrest the suspect at
another time.

       With respect to the “risks” of his decision to engage in the high-speed pursuit,
Officer Corral recounts that: it was dark outside; the weather was clear; the roads were


                                           10
dry; traffic was light to medium; his vehicle’s emergency lights and siren were activated;
and he blew his air horn “repeatedly” to alert other vehicles. However, describing the
moments before he crashed into Appellees’ truck while attempting to turn onto Forum
West Drive, Officer Corral stated that he “attempted to avoid striking the truck” and
“then hit the curb due to the brakes not working.” (emphasis added).

       Aside from his observation that his brakes were “not working” at the moment of
his collision, Officer Corral’s affidavit does not elaborate on the condition of his
vehicle’s brakes at any relevant time. Officer Corral did not state when he became aware
of this condition or the extent to which the brakes’ condition impeded his ability to slow
down his vehicle or come to a stop at any time before colliding with Appellees’ truck.
Other than stating that the condition of his vehicle’s brakes caused him to “hit the curb,”
Officer Corral did not provide any further explanation regarding how his brakes’
deficient condition contributed to his driving, his decision-making, or the cause of the
collision with Appellees’ truck.

       As we explained above, conclusively establishing good faith depends on
satisfying the needs-versus-risks assessment. See Gomez, 587 S.W.3d at 897-98; see
also City of Houston v. Manning, No. 14-20-00051-CV, 2021 WL 1257295, at *6 (Tex.
App.—Houston [14th Dist.] Apr. 6, 2021, pet. denied) (mem. op.) (to conclusively prove
good faith, “a governmental defendant’s proof must sufficiently address these need/risk
factors”). But here, without additional evidence regarding the vehicle’s brakes or their
role in Officer Corral’s decision-making or his driving, that showing cannot be made.
Merely stating that a vehicle’s brakes were “not working” does not sufficiently address
the risks attendant to a high-speed pursuit under these circumstances.6 Therefore, based
on this evidence, the City did not establish that a reasonably prudent officer would have


       6
         See PHI, Inc. v. Tex. Juv. Just. Dep’t, 593 S.W.3d 296, 306 (Tex. 2019) (“Correctly using
the brakes is perhaps the most important part of the safe operation of a multi-ton steel object.”).
                                                11
believed the need for his actions outweighed the attendant risks under the circumstances.
See Telthorster, 92 S.W.3d at 465; see also, e.g., City of Brazoria, Tex. v. Ellis, No. 14-
14-00322-CV, 2015 WL 3424732, at *5 (Tex. App.—Houston [14th Dist.] May 28,
2015, no pet.) (the City did not conclusively establish good faith because “Officer
Dayton and the City’s experts failed to address how the need and risk factors were
affected by the building blocking Officer Dayton’s view”).

       Moreover, construing Officer Corral’s affidavit in the light most favorable to
Appellees, there is a fact question concerning when the officer knew or should have
known that his brakes were not working and this fact question precluded the trial court
from granting the City’s motion for summary judgment. See, e.g., Gomez, 587 S.W.3d
at 902-03. 7 According to Officer Corral, he pursued the suspect while the suspect was
driving “at a high rate of speed”; this pursuit continued over several different roadways,
including the Highway 59 service road, the Beltway 8 service road, and a dealership
parking lot. Officer Corral’s affidavit states that he made several turns during the course
of the pursuit.

       By driving a vehicle with brakes that “were not working”, countervailing public
safety concerns rose to a significant level and suggested that (1) vehicles and pedestrians
traveling on Forum West Drive were at risk of significant harm from being struck by
Officer Corral’s vehicle; (2) the likelihood of harm was high, given that Officer Corral
was engaged in a high-speed pursuit while driving a vehicle with brakes that “were not
working”; and (3) this risk would be clear to a reasonably prudent officer. See id. at 898.

       7
         Our dissenting colleague takes issue with this conclusion without addressing the fact that
Appellees prevailed below and that we are required to view the facts in the light most favorable to
them. See Mack Trucks, Inc., 206 S.W.3d at 582. Instead of honoring this clearly established
standard, our colleague suggests we should conclude (without evidence) that Officer Corral neither
knew nor should have known his brakes were not working at any time prior to his collision with
Appellees. We believe such a conclusion without any supporting evidence both ignores clearly
established precedents and amounts to (in the words of our dissenting colleague) “rank
speculation”. Dissenting Op. at 3.
                                                12
Assessing this situation, a reasonably prudent police officer would not have believed
that the need to which he was responding outweighed the risks of his course of action.
See id. at 897-98.

       Therefore, the City failed to conclusively prove that Officer Corral acted in good
faith when he undertook the course of action that led to the collision with Appellees’
truck. See Univ. of Houston, 38 S.W.3d at 580; Collins, 515 S.W.3d at 472. The trial
court did not err by denying the City’s summary judgment on official immunity.

       We overrule the City’s first issue.

III.   Emergency Response Exception

       A.    Governing Law

       The TTCA also lists specific circumstances under which a waiver of immunity
does not apply. See Tex. Civ. Prac. & Rem. Code Ann. § 101.055; City of San Antonio
v. Hartman, 201 S.W.3d 667, 671-72 (Tex. 2006). Under the emergency response
exception, a governmental entity’s immunity is not waived for:

       a claim arising . . . from the action of an employee while responding to an
       emergency call or reacting to an emergency situation if the action is in
       compliance with the laws and ordinances applicable to emergency action,
       or in the absence of such a law or ordinance, if the action is not taken with
       conscious indifference or reckless disregard for the safety of others[.]

Tex. Civ. Prac. & Rem. Code Ann. § 101.055(2); see also Gomez, 587 S.W.3d at 902.

       Under this provision, a governmental employee responding to an emergency
situation retains immunity from suit except for actions taken with conscious indifference
or reckless disregard for the safety of others. Gillespie, 639 S.W.3d at 819. “Thus, the
claimant must show that the operator of the emergency vehicle committed acts or
omissions that the driver knew or should have known posed a high degree of risk of



                                             13
serious injury or knew the relevant facts but did not care about the result.” Id. at 819-20
(internal quotations omitted).

       B.     Application

       Here, the summary judgment evidence outlined above raises an issue of fact as to
whether Officer Corral acted recklessly before his collision with Appellees’ truck.

       Viewed in the light most favorable to the nonmovants, the evidence shows that
Officer Corral tried completing his turn onto Forum West Drive despite being aware that
Appellees’ truck was stopped at the Forum West Drive intersection. Because there is a
question of fact concerning whether Officer Corral knew or should have known that his
brakes “were not working” at this time, his course of action posed a high degree of risk
of serious injury. See Tex. Civ. Prac. & Rem. Code Ann. § 101.055(2); see also, e.g.,
Gomez, 587 S.W.3d at 902-03 (question of fact precluded summary judgment on
emergency response exception when evidence showed that the officer “was aware of the
rainy weather and wet streets, but he did not reduce his speed below the posted speed
limit” and did “not maintain visual contact with the road as he approached the
intersection”); Green v. Alford, 274 S.W.3d 5, 29 (Tex. App.—Houston [14th Dist.]
2008, pet. denied) (concluding that firefighter’s failure to wear required corrective lenses
and decision not to use siren were factors supporting finding that firefighter was
reckless).

       Accordingly, the evidence raises an issue of fact as to whether Officer Corral
acted recklessly. See Tex. R. Civ. P. 166a(c); Fielding, 289 S.W.3d at 848. Therefore,
the trial court did not err by denying the City’s motion for summary judgment on the
TTCA’s emergency response exception.

       We overrule the City’s second issue.




                                            14
                                      CONCLUSION

      We affirm the trial court’s February 9, 2021 order denying the City’s traditional
motion for summary judgment.




                                         /s/     Meagan Hassan
                                                 Justice


Panel consists of Justices Jewell, Bourliot, and Hassan (Jewell, J., dissenting).




                                            15